 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
          MICHAEL J. AGUIRRE,                            Case No. 19-cv-587-BAS-BLM
11
                                      Plaintiff,         ORDER GRANTING
12                                                       DEFENDANT’S MOTION FOR
                                                         SUMMARY JUDGMENT
13              v.
          U.S. NUCLEAR REGULATORY                        [ECF No. 12]
14
          COMMISSION,
15
                                    Defendant.
16

17           Plaintiff Michael Aguirre filed a complaint against Defendant United States
18   Nuclear Regulatory Commission (“NRC”).                In sum, in March 2019, Plaintiff
19   requested documents from NRC pursuant to the Freedom of Information Act
20   (“FOIA”), 5 U.S.C. § 552. Plaintiff seeks a declaratory judgment that the NRC’s
21   failure to respond to his requests was unlawful, an order compelling the NRC to
22   release the documents, and attorney’s fees. (“Compl.,” ECF No. 1.)
23   I.      FACTUAL BACKGROUND
24           Plaintiff alleges safety violations are occurring on a nuclear site in San Diego,
25   California that the NRC is charged with overseeing. (Compl. ¶ 4.) One of these
26   violations allegedly occurred on August 3, 2018, where “the utility’s staff misaligned
27   a canister storing approximately 100,000 pounds of nuclear waste.” (Id. ¶ 5.) On
28   March 11, 2019, the NRC announced it would host an online webinar on March 25,

                                                   –1–                                  19cv587
 1   2019 for anyone interested in the August 3 incident. (Id. ¶ 10.) On March 19, 2019,
 2   Plaintiff submitted a FOIA request. He requested:
 3         all records of communications from November 29, 2018 to present
           between any agent, officer or employee of Southern California Edison
 4
           and any agent, officer or employee of the NRC regarding the subject
 5         matter of the March 25, 2019 meeting: the NRC's “enforcement
           decisions regarding the Special Inspections conducted by the NRC to
 6
           evaluate an August 3, 2018 incident involving a loaded spent fuel
 7         storage canister that was misaligned and became stuck on a metal
           flange while being lowered into a storage vault.”
 8

 9   (Exhibit 1 to Declaration of Tina Ennis, ECF No. 12-2.) He requested the documents
10   be produced by March 23, 2019 (four days later). (Id.)
11         On March 21, 2019, Stephanie Blaney, a FOIA officer, responded to Plaintiff.
12   She informed him that to expedite a request, the requester must show a
13         “compelling need” based on meeting either of two criteria: when failure
           to obtain the records quickly “could reasonably be expected to pose an
14
           imminent threat to the life or physical safety of an individual;” or, if the
15         requester is a person “primarily engaged in disseminating information,”
           by demonstrating that an “urgency to inform the public about the actual
16
           or alleged Federal Government activity” exists.
17

18   (Id. at 11.)   Ms. Blaney concluded that Plaintiff’s justification for expedited
19   documents did not meet this standard, and in any event, there were three other
20   pending expedited requests in the queue that would be addressed before Plaintiff’s
21   request. (Id.) Therefore, the NRC would not be producing the documents by
22   Plaintiff’s deadline (which was two days later). Plaintiff responded, objecting to the
23   denial to expedite. (Id. at 10.) The parties continued to email back and forth, but
24   ultimately, the conclusion remained the same: Plaintiff would not receive expedited
25   documents. (Id. at 8, 9.)
26         While this conversation was ongoing, on March 21, 2019, Ms. Blaney sent
27   Plaintiff a letter, assigning his FOIA request the tracking number NRC-2019-000239.
28   (Exhibit 3 to Declaration of Tina Ennis.)       The estimated completion date of the

                                               –2–                                        19cv587
 1   request was May 2, 2019. (Id.) The letter reiterated that Plaintiff had not established
 2   a “compelling need” for acceleration of the documents. (Id.)
 3         On March 28, 2019, after the meeting regarding the misalignment incident had
 4   occurred, Tina Ennis emailed Plaintiff and asked whether he was still interested in
 5   receiving the records even though the meeting had occurred.             (Exhibit 4 to
 6   Declaration of Tina Ennis.)    The letter indicated that Plaintiff’s request had been
 7   classified as “non-excepted” and he was responsible for the search and duplication
 8   costs of $72.63. (Id.) Because Plaintiff had previously agreed to pay up to $1,500,
 9   no payment was due at the time and he would be billed when the request was
10   complete. (Id.)
11         Plaintiff’s law partner Marie Severson responded at approximately 10:00 a.m.
12   on March 28, requesting the FOIA records by noon that day. (Exhibit 5 to Declaration
13   of Tina Ennis, at 21–22.) Ms. Ennis responded to Ms. Severson and informed her
14   that the responsive records “were not originated by the NRC” and therefore, the NRC
15   had to refer the records to the licensee for a disclosure determination. “Under NRC
16   regulations and policies, the licensee is allowed 30 days for review and response.”
17   Thus, the NRC would not be able to provide the documents within the day. (Id.) Ms.
18   Ennis and Ms. Severson continued to email. (Id. at 21.)
19         Plaintiff filed suit on March 29, 2019. On April 17, 2019, Ms. Ennis emailed
20   Plaintiff to inform him that the records were sent to the licensee for review. (Exhibit
21   6 to Declaration of Tina Ennis.) Later that same day, Ms. Ennis emailed Plaintiff
22   again to inform him that some of the work on his request was complete and attached
23   the interim response. (Exhibit 7 to Declaration of Tina Ennis, at 22.) Ms. Ennis now
24   declares that the NRC has released some information to Plaintiff but has withheld
25   some information pursuant to FOIA’s exemptions. (Declaration of Tina Ennis ¶ 12;
26   see also ECF No. 21-1 (supplemental declaration).)
27   II.   PROCEDURAL BACKGROUND
28         Defendant moves to dismiss Plaintiff’s complaint, arguing that Plaintiff has

                                              –3–                                     19cv587
 1   failed to exhaust administrative remedies for his FOIA request before filing a
 2   complaint. (“Mot.,” ECF No. 12.) Although not clearly specified in the Motion, it
 3   appeared that Defendant moves pursuant to Federal Rule of Civil Procedure 12(b)(6).
 4   (See id. at 6 (“Defendant respectfully moves for dismissal of the complaint for failure
 5   to state a claim, based on lack of exhaustion of administrative remedies.”).)
 6   Defendant attached a declaration by Tina Ennis and various exhibits to its Motion.
 7   (ECF No. 12-2.) Defendant did not explain why it believed the Court could consider
 8   these exhibits at the motion to dismiss stage. Therefore, the Court converted
 9   Defendant’s Motion to a motion for summary judgment. (ECF No. 20.) The Court
10   permitted both parties to submit any further material in support of the Motion or
11   Opposition and provided separate deadlines for each party. Defendant did not file
12   anything by its deadline, and Plaintiff submitted further points and authorities along
13   with a declaration by Plaintiff and new exhibits, (ECF Nos. 22, 22-1). 1
14          The Court held oral argument on this Motion on February 18, 2020. For the
15   reasons discussed below, the Court GRANTS Defendant’s Motion for Summary
16   Judgment, (ECF No. 12).
17   III.   LEGAL STANDARD
18          “A party may move for summary judgment, identifying each claim or defense
19   —or the part of each claim or defense—on which summary judgment is sought. The
20   court shall grant summary judgment if the movant shows that there is no genuine
21
     1
       This supplemental response filed by Plaintiff details issues that have arisen since the filing of the
22
     complaint. These documents therefore are irrelevant to the issue before the Court: whether Plaintiff
23   exhausted his administrative remedies before filing the present complaint. Defendant moved ex
     parte for leave to file a supplemental reply to respond to Plaintiff’s supplemental response. (ECF
24   No. 23.) Because the Court finds Plaintiff’s supplemental response is largely irrelevant, it need
     not receive a response by the NRC. The Court therefore DENIES the NRC’s ex parte motion,
25   (ECF No. 23).
26           Plaintiff also requests the Court take judicial notice of various documents. The documents
     relate to the merits of Plaintiff’s FOIA requests. (ECF No. 13-2.) Plaintiff states the documents
27   should be noticed because “it is critical that the Court understand the context [behind the requests]
     and explain why the NRC summarily dismissed” Plaintiff’s administrative appeal. (Id. at 1.) The
28   Court did not consider the documents in analyzing the Motion, therefore the Court DENIES AS
     MOOT Plaintiff’s requests for judicial notice.
                                                       –4–                                           19cv587
 1   dispute as to any material fact and the movant is entitled to judgment as a matter of
 2   law.” Fed. R. Civ. P. 56(a).
 3   IV.    ANALYSIS
 4           “FOIA gives individuals a judicially-enforceable right of access to
 5   government agency documents.” Lion Raisins v. Dep’t of Agric., 354 F.3d 1072,
 6   1079 (9th Cir. 2004), overruled on other grounds by Animal Legal Def. Fund v. U.S.
 7   Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016). FOIA provides, among
 8   other things, that “each agency, upon any request for records which (i) reasonably
 9   describes such records and (ii) is made in accordance with published rules stating the
10   time, place, fees (if any), and procedures to be followed, shall make the records
11   promptly available to any person.” 5 U.S.C. § 552(a)(3)(A). Because FOIA cases
12   rarely involve material factual disputes, they “typically and appropriately are decided
13   on motions for summary judgment.” Defs. of Wildlife v. U.S. Border Patrol, 623 F.
14   Supp. 2d 83, 97 (D.D.C. 2009); see Shannahan v. I.R.S., 637 F. Supp. 2d 902, 912
15   (W.D. Wash. 2009).2
16          The NRC moves for summary judgment on the ground that Plaintiff has failed
17   to exhaust administrative remedies.
18          Under FOIA, when a member of the public makes a request for government
19   records, the agency must, “within 20 days (excepting Saturdays, Sundays, and legal
20   public holidays) after receipt of any such request[,]” determine whether to comply
21   with the request and “immediately notify” the requester of the decision. 5 U.S.C.
22   § 552(a)(6)(A)(i). Under what has been deemed the “constructive exhaustion”
23   provision, if an agency fails to respond to a request within the time limit, a requester
24   “shall be deemed to have exhausted his administrative remedies.”                                    Id.
25
     2
26     Normally, “the standard for summary judgment in a FOIA case requires a two-stage inquiry.”
     L.A. Times Commc’ns, LLC v. Dep’t of Army, 442 F. Supp. 2d 880, 893 (C.D. Cal. 2006). The
27   court’s first step in this inquiry is to determine “whether the agency has met its burden of proving
     that it fully discharged its obligations under FOIA.” Id. Here, the agency’s argument is that it was
28   not required to discharge its obligations due to Plaintiff’s premature filing of his complaint. Thus,
     the Court does not even reach the first step and does not follow the typical two-step inquiry.
                                                        –5–                                          19cv587
 1   § 552(a)(6)(C)(i).
 2         The NRC argues that Plaintiff improperly filed suit before this 20-day period
 3   had expired and therefore the complaint must be dismissed. Indeed, Plaintiff did file
 4   suit within this time frame—he submitted his request on March 19, 2019 and filed
 5   suit on March 29, 2019. When a plaintiff prematurely files his complaint before the
 6   FOIA claims accrue, he necessarily does not exhaust his administrative remedies
 7   before filing his FOIA claims in court. Said v. Gonzales, No. C06-986MJP, 2007
 8   WL 2789344, at *5 (W.D. Wash. Sept. 24, 2007).
 9         Plaintiff does not appear to dispute that he filed his complaint prematurely.
10   Plaintiff undoubtedly knows that the NRC has 20 days to respond to a FOIA request,
11   and he knows that he filed his complaint before this time had expired. Plaintiff’s
12   arguments in response to the NRC’s Motion are: (1) the Court should waive the
13   requirement of exhaustion of administrative remedies and assume jurisdiction over
14   the case; and (2) any further request to exhaust administrative remedies would be
15   futile. (“Opp’n,” ECF No. 13.)
16         Plaintiff’s arguments are borderline ridiculous. Within two days of receiving
17   Plaintiff’s request, the NRC notified Plaintiff that producing documents in such a
18   short time frame was not possible, but that it would begin to work on the request.
19   The NRC did not, as Plaintiff argues, engage in “dilatory and stonewall tactics.” (Id.
20   at 13.) Plaintiff made an unreasonable request, and the NRC began to respond to it
21   in a reasonable manner. Allowing a party to file suit before the agency has been
22   allowed the statutory time limit to respond to the request completely ignores the
23   purpose of administrative exhaustion. The Court declines to waive or ignore the
24   requirement that Plaintiff exhaust his administrative remedies.
25   V.    CONCLUSION
26         For the foregoing reasons, the Court GRANTS Defendant’s Motion for
27   Summary Judgment, (ECF No. 12). The Court also DENIES Defendant’s Ex Parte
28   Motion for Leave to File Supplemental Reply, (ECF No. 23). The Clerk is instructed

                                              –6–                                    19cv587
 1   to close the case.
 2         IT IS SO ORDERED.
 3

 4   DATED: February 18, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                –7–   19cv587
